PER CURIAM.
This appeal is from a judgment in an action brought by the appellee for statutory damages and an injunction under Section 205(a), (c) and (e) of the Emergency Price Control Act of 1942, as amended, 50 U.S.C.A.Appendix, § 925(a), (c) and (e).
This case differs in no substantial particular from the case of Crary v. Porter, 157 F.2d 410, decided by this Court on October 4, 1946. That case arose out of a similar state of facts and presented the same questions on appeal. The decision in that case requires the affirmance of the judgment in the instant case.
Affirmed.